Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments are moot in view of a new rejection and the arguments are answered to move the prosecution forward.

Applicant argues “Conrardy does not disclose an optical sensor coupled to a hand held welding torch, as set forth in claim 1.” (page 7, last two lines).
However, examiner respectfully disagrees.
Conrardy teaches “welding gun or torch 90 which is an actual, completely functional welding gun (as opposed to a virtual welding gun or torch)” (P27:1-3, Figs. 1-2) wherein a trainee (P22:6) holds and uses the “actual, completely functional welding gun”.
Therefore, examiner maintains his position.

Applicant argues “none of Beattie, Haefner, Wascat, Findlan, and/or Swidwa teach or suggest an optical sensor coupled to a hand held welding torch, as set forth in claim 1 and none of Conrardy, Beattie, Haefner, Wascat, Findlan, and/or Swidwa disclose or suggest all the limitations of the claims, as discussed above. Thus, it follows that a hypothetical combination of Conrardy, Beattie, Haefner, Wascat, Findlan, and/or Swidwa would also not disclose or suggest all the limitations of the claims.” (Page 7, last three paragraphs)
However, examiner respectfully disagrees.
Conrardy teaches “welding gun or torch 90 which is an actual, completely functional welding gun (as opposed to a virtual welding gun or torch)” (P27:1-3, Figs. 1-2) wherein a trainee (P22:6) holds and uses the “actual, completely functional welding gun”. The references are in the analogous field because a hand held welding torch does not have a specific structure including any welding torch.
Therefore, examiner maintains his position.

Claim Objections
The previous claim objections is withdrawn due to amendments without introducing a new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the amended claim 29 at lines 1-2, “the mechanical linkage” lacks antecedent basis without having a precedent “a mechanical linkage” in the preceding limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8, 22, 24 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrardy (US 2011/0117527) in view of Lillquist (US 4,711,986).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, Alexander: means Alexander teaches or discloses.  

Regarding claim 1, Conrardy teaches    
A travel speed sensing system (exemplary embodiment, measuring torch motion and gathering process data during welding exercises using a single or multiple camera tracking system based on target image analysis; P23:1-4, Figs. 1-2, 5

    PNG
    media_image1.png
    499
    618
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    307
    485
    media_image2.png
    Greyscale
), comprising:

(manual welding; P23:3) welding torch (welding gun or torch 90 which is an actual, completely functional welding gun (as opposed to a virtual welding gun or torch); P27:1-3, Figs. 1-2 wherein a trainee; P22:6 holds and uses the “actual, completely functional welding gun”);

an optical sensor (data capturing component 100, which typically includes at least one digital camera or imaging device; P27:8-9, Fig. 1

    PNG
    media_image3.png
    625
    470
    media_image3.png
    Greyscale
) 
the hand held welding torch, 

wherein the optical sensor is configured to sense light (P27:18) incident (the direct path and the reflected path of the “light”; P27:18 toward “100”) on the optical sensor; and 

a torch monitor (data capturing component 100, which typically includes at least one digital camera or imaging device; P27:8-9, Fig. 1) configured to determine, during a welding operation (a welding training exercise; P27:30-31), a real-time travel speed (Measured parameters include travel speed; P23:9-11 wherein “Measured parameters” are measured with respect to time meaning real-time) of the hand held welding torch, a  real-time travel direction (travel angle; P23:10) of the hand held welding torch, or both, based on the sensed light (accepts light corresponding to the predetermined wavelengths emitted by the light emitting component; P27:18-19).

	Conrardy discloses “an optical sensor” and “the hand held welding torch” as mapped above, but is silent regarding
an optical sensor coupled to the hand held welding torch

	However, Lillquist discloses, in the analogous field for “lens 22 and fiber optic cable 24 physically integrated within the torch housing” (C4:55-56, Fig. 1

    PNG
    media_image4.png
    705
    593
    media_image4.png
    Greyscale
),
(a fiber optics cable 24 simply comprising a light detector 30, such as a silicon photodiode; C4:64-65) coupled to the hand held welding torch (a tungsten inert gas arc welding torch 10; C3:42-43, Fig. 1)

	The advantage of using Lillquist’s tungsten inert gas arc welding torch 10 including a fiber optics cable 24 simply comprising a light detector 30 is to “monitor an arc welding process in real-time to measure weld penetration” (Col.1, lines 9-10).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Conrardy with Lillquist by replacing Conrardy’s separate data capturing component 100 from a welding gun or torch 90 with Lillquist’s tungsten inert gas arc welding torch 10 including a fiber optics cable 24 simply comprising a light detector 30 in order to “monitor an arc welding process in real-time to measure weld penetration” (Col.1, lines 9-10).

Regarding claim 4, Conrardy in view of Lillquist discloses
further comprising a light source (Conrardy: a light emitting component that emits light over a range of predetermined wavelengths; P27:16-17) configured to:

output the light (Conrardy: light over a range of predetermined wavelengths; P27:16-17) toward a surface (Conrardy: a weld; P5:17) in a weld area (Conrardy: a weld; P5:17 on “workpieces”; P26:2) .

Regarding claim 6, Conrardy in view of Lillquist discloses
 Further comprising a filter (Conrardy: P27:15) configured to filter the light (Conrardy: P27:18) reflected from the surface to produce a filtered light (Conrardy: the filter only accepts light corresponding to the predetermined wavelengths emitted by the light emitting component; P27:18-19) at one or more desired frequencies (Conrardy: the frequency range of “the predetermined wavelengths emitted by the light emitting component”; P27:18-19), the optical sensor (Conrardy: data capturing component 100, which typically includes at least one digital camera or imaging device; P27:8-9, Fig. 1) configured to sense the filtered light.

Regarding claim 8, Conrardy in view of Lillquist discloses
a sensor (Conrardy: data capturing component 100, which typically includes at least one digital camera or imaging device; P27:8-9, Fig. 1) disposed on the hand held (Conrardy: manual welding; P23:3) welding torch (Conrardy: welding gun 90; P27:5, Figs. 1-2), 

wherein the sensor is configured to sense a parameter indicative of an angle (Conrardy: orientation data; P27:12-13) of the hand held welding torch, and 

wherein the torch monitor (Conrardy: data capturing component 100, which typically includes at least one digital camera or imaging device; P27:8-9, Fig. 1) is configured to determine the real-time travel speed (Conrardy: Measured parameters include travel speed; P23:9-11 wherein “Measured parameters” are measured with respect to time meaning real-time) based in part on the parameter indicative of the angle of the hand held welding torch.

Regarding claim 22, Conrardy in view of Lillquist discloses
the real-time travel speed (Conrardy: Measured parameters include travel speed; P23:9-11 wherein “Measured parameters” are measured with respect to time meaning real-time) of the hand held (Conrardy: manual welding; P23:3) welding torch (Conrardy: welding gun 90; P27:5, Figs. 1-2) is used to evaluate a heat input (Conrardy: determine heat input; P28:45-46) to a welding workpiece (Conrardy: “workpieces”; P26:2) during the welding operation.

Regarding claim 24, Conrardy in view of Lillquist discloses  
configured to determine a distance (Conrardy: the height of imaging device support 26; P24:7-8) between the optical sensor (Conrardy: data capturing component 100, which typically includes at least one digital camera or imaging device; P27:8-9, Fig. 1) and a surface (Conrardy: the weld joint; C3:16-17, Fig. 1), the torch monitor (Conrardy: data capturing component 100, which typically includes at least one digital camera or imaging device; P27:8-9, Fig. 1) configured to determine a contact tip to work distance (Conrardy: standoff distance; P23:10) of the hand held (Conrardy: manual welding; P23:3) welding torch (Conrardy: welding gun 90; P27:5, Fig. 1) based on the distance.

Regarding claim 30, Conrardy teaches    
A travel speed sensing system (exemplary embodiment, measuring torch motion and gathering process data during welding exercises using a single or multiple camera tracking system based on target image analysis; P23:1-4, Figs. 1-2, 5

    PNG
    media_image1.png
    499
    618
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    307
    485
    media_image2.png
    Greyscale
), comprising:

a hand held welding torch (welding gun or torch 90 which is an actual, completely functional welding gun (as opposed to a virtual welding gun or torch); P27:1-3, Figs. 1-2 further disclosing “a welding gun for use by a trainee”; Abstract, line 10);

an optical sensor (data capturing component 100, which typically includes at least one digital camera or imaging device; P27:8-9, Fig. 1

    PNG
    media_image3.png
    625
    470
    media_image3.png
    Greyscale
) 
the hand held welding torch, 

wherein the optical sensor is configured to sense light (P27:18) incident (the direct path and the reflected path of the “light”; P27:18 toward “100”) on the optical sensor; and 

comprises processing circuitry (Conrardy: data processing component 200; P27:27-28) and memory circuitry (Conrardy: data storage 214; P28:6), the memory circuitry comprising one or more sensor modules (Conrardy: a single or multiple camera tracking system based on target image analysis; P23:3-4) comprising executable instructions (Conrardy: the algorithms of “the tracking and image analysis”; P23:3-4) that, when executed, cause the processing circuitry to determine the real-time travel speed (Conrardy: Measured parameters including travel speed; P23:9-11 [further disclosing] the processed data in real time; P29:27) using one or more algorithms (Conrardy: block diagram of “(1) image capture 110; (2) image processing 112”; P28:3-4, Fig. 5) applied to the images (Conrardy: images captured by data capturing component 100; P27:13-14) acquired via the optical sensor (Conrardy: data capturing component 100, which typically includes at least one digital camera or imaging device; P27:8-9, Fig. 1).

a torch monitor (data capturing component 100, which typically includes at least one digital camera or imaging device; P27:8-9, Fig. 1) comprising processing circuitry (data processing component 200; P27:27-28) and memory circuitry (data storage 214; P28:6), the memory circuitry comprising machine readable instructions (the algorithms of “the tracking and image analysis”; P23:3-4) that, when executed, cause the processing circuitry to:

determine, during a welding operation (a welding training exercise; P27:30-31), a real-time travel speed (Measured parameters include travel speed; P23:9-11 wherein “Measured parameters” are measured with respect to time meaning real-time) of the hand held welding torch, or a real-time travel direction of the hand held welding torch, based on the sensed light (accepts light corresponding to the predetermined wavelengths emitted by the light emitting component; P27:18-19).

	Conrardy discloses “an optical sensor” and “the hand held welding torch” as mapped above, but is silent regarding
an optical sensor coupled to the hand held welding torch

	However, Lillquist discloses, in the analogous field for “lens 22 and fiber optic cable 24 physically integrated within the torch housing” (C4:55-56, Fig. 1

    PNG
    media_image4.png
    705
    593
    media_image4.png
    Greyscale
),
an optical sensor (a fiber optics cable 24 simply comprising a light detector 30, such as a silicon photodiode; C4:64-65) coupled to the hand held welding torch (a tungsten inert gas arc welding torch 10; C3:42-43, Fig. 1)

	The advantage of using Lillquist’s tungsten inert gas arc welding torch 10 including a fiber optics cable 24 simply comprising a light detector 30 is to “monitor an arc welding process in real-time to measure weld penetration” (Col.1, lines 9-10).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Conrardy with Lillquist by replacing Conrardy’s separate data capturing component 100 from a welding gun or torch 90 with Lillquist’s tungsten inert gas arc welding torch 10  a fiber optics cable 24 simply comprising a light detector 30 in order to “monitor an arc welding process in real-time to measure weld penetration” (Col.1, lines 9-10).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrardy (US 2011/0117527) in view of Lillquist (US 4,711,986) as applied to claim 1 above, and further in view of Penrod (US 2011/0006047).

Regarding claim 2, Conrardy in view of Lillquist discloses
the torch monitor (Conrardy: data capturing component 100, which typically includes at least one digital camera or imaging device; P27:8-9, Fig. 1) comprises processing circuitry (Conrardy: data processing component 200; P27:27-28) and memory circuitry (Conrardy: data storage 214; P28:6), the memory circuitry comprising one or more sensor modules (Conrardy: a single or multiple camera tracking system based on target image analysis; P23:3-4) comprising executable instructions (Conrardy: the algorithms of “the tracking and image analysis”; P23:3-4) that, when executed, cause the processing circuitry to determine the real-time travel speed (Conrardy: Measured parameters including travel speed; P23:9-11 [further disclosing] the processed data in real time; P29:27) using one or more algorithms (Conrardy: “the flow of information through welding training system 10 occurring in six basic steps”; P28:1-3) applied to the images (Conrardy: images captured by data capturing component 100; P27:13-14) acquired via the optical sensor (Conrardy: data capturing component 100, which typically includes at least one digital camera or imaging device; P27:8-9, Fig. 1).

	Conrardy discloses “the real-time travel speed” as mapped above, but Conrardy in view of Lillquist is silent regarding 
determine the real-time travel speed using one or more algorithms

	However, Penrod discloses, in the analogous field for “METHOD AND SYSTEM FOR MONITORING AND CHARACTERIZING THE CREATION OF A MANUAL WELD” (title Fig.1),
determine (calculate; P40:15) the real-time travel speed (a travel speed (TS); P40:2 from bottom) using one or more algorithms (mathematical operations on the gathered raw data; P40:13-14)

The advantage of using Penrod’s mathematical operations is to save time and manpower by simply using the functional relationships of the system parameters and computing the desired parameter e.g., travel speed, in terms of the measured system parameters so that it is instantly available from and to the microprocessor without providing a travel speed measurement device.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Conrardy in view of Lillquist with Penrod by adding to Conrardy’s flow of information in six basic steps in order to save time and manpower by simply using the functional relationships of the system parameters and computing the desired parameter e.g., travel speed, in terms of the measured system parameters so that it is instantly available from and to the microprocessor without providing a travel speed measurement device.


Regarding claim 23, Conrardy in view of Lillquist and Penrod discloses 
the torch monitor (Conrardy: data capturing component 100, which typically includes at least one digital camera or imaging device; P27:8-9, Fig. 1) is further configured to determine, during the welding operation (Conrardy: manual welding; P22:3 [further disclosing] during a training exercise; P27:14 which is a welding exercise), a position (Penrod: analyzing the plurality of images of the target (240) to determine the gather raw data corresponding to the movement and manipulation of the target (240) on the X-axis, Y-axis, and Z-axis; P40:8-10 wherein “240” is attached to the gun handle 240) or orientation (Penrod: determine the target's (240) roll, pitch, and yaw rotations; P40:11 wherein “240” is attached to the gun handle 240) of the hand held (Conrardy: manual welding; P23:3) welding torch based on the real-time travel speed (Conrardy: Measured parameters include travel speed; P23:9-11 wherein “Measured parameters” are measured with respect to time meaning real-time).

The advantage of using Penrod’s mathematical operations is to save time and manpower by simply using the functional relationships of the system parameters and computing the desired parameter e.g., travel speed, in terms of the measured system parameters so that it is instantly available from and to the microprocessor without providing a travel speed measurement device.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Conrardy in view of Lillquist with Penrod by adding to Conrardy’s flow of information in six basic steps in order to save time and manpower by simply using the functional relationships of the system parameters and computing the desired parameter e.g., travel speed, in terms of the measured system parameters so that it is instantly available from and to the microprocessor without providing a travel speed measurement device.


Claim 3 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrardy (US 2011/0117527) in view of Lillquist (US 4,711,986) as applied to claim 1 above, and further in view of Beattie (US 6,046,431).

Regarding claim 3, Conrardy in view of Lillquist discloses  
a surface (Conrardy: the top surface of “workpieces”; P26:2) is augmented by application 

 to the surface, and the torch monitor (Conrardy: data capturing component 100, which typically includes at least one digital camera or imaging device; P27:8-9, Fig. 1) is configured to determine the real-time travel speed (Conrardy: Measured parameters include travel speed; P23:9-11 wherein “Measured parameters” are measured with respect to time meaning real-time) of the hand held 
(Conrardy: manual welding; P23:3) welding torch (Conrardy: welding gun 90; P27:5, Fig. 1) 

the light (Conrardy: P27:18 including both of direct path and the reflected path by the environment such as “support column 24”; P24:6) 
the visible pattern.

	Conrardy discloses “a surface” and “the real-time travel speed of the hand held welding torch”, “a visible pattern” as mapped above, but Conrardy in view of Lillquist is silent regarding

a surface is augmented by application of a visible pattern to the surface,

determine the real-time travel speed of the hand held welding torch based on the light reflected off the visible pattern.	

However, Beattie discloses, in the technical field for “Remote operator viewing and measurement system for arc welding” (title, Fig. 1

    PNG
    media_image5.png
    410
    482
    media_image5.png
    Greyscale
),
a surface (the top surface of “Weld Joint”; Fig. 1) is augmented by application of a visible pattern (the trace of the “point of incidence 14”; C3:15-16, Fig. 1) to the surface,

determine (determining the lateral and height relationship of the welding electrode to the weld joint; C8:51-52) the real-time travel speed (change of “the lateral and height relationship of the welding electrode to the weld joint”; C8:51-52 [with respect to] time of “operation”; C6:52) of the hand held welding torch (C3:18-19, Fig. 1) based on the light (a light source (preferably a laser source) 10; C3:13, Fig. 1) reflected off (reflected towards a second video camera 12B; C5:44, Fig. 1) the visible pattern (the weld joint; C3:16-17, Fig. 1).	

	The advantage of using Beattie’s laser 10 is to illuminate the workpiece surface and capture the image of the weld joint.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Conrardy in view of Lillquist with Beattie by replacing Conrardy’s position of the “at least one digital camera” from “the welding torch” and the “target 98” with Beattie’s position of “the video camera 12” and “the laser 10” in order not only to track the position of the weld torch but also to closely illuminate the workpiece surface and capture the image of the weld joint because Conrardy’s position of the at least one digital camera from the welding torch and attitude of the target 98 modified in accordance with Beattie’s position of the video camera 12 and the laser 10 on the weld torch gives double-folded benefits of the welding torch tracking and image acquisition of the weld joint by increasing the irradiance of the light toward the weld joint instead of Conrardy’s simple tracking of the welding torch.

Regarding claim 21, Conrardy in view of Lillquist discloses  
the optical sensor (Conrardy: data capturing component 100, which typically includes at least one digital camera or imaging device; P27:8-9, Fig. 1) is 

 the hand held (Conrardy: manual welding; P23:3) welding torch (Conrardy: welding gun 90; P27:5, Fig. 1) such that a line of sight (Conrardy: the central body axis of “least one digital camera or imaging device”; P27:8-9, Fig. 1) of the optical sensor is substantially (Conrardy: The spec discloses “(e.g., within 5 degrees)”; Page 10, paragraph 31, middle) 

 with an axis (Conrardy: the longitudinal body axis of the muzzle of the “welding gun 90”; P27:5, Fig. 1) of a torch tip (Conrardy: the muzzle of the “welding gun 90”; P27:5, Fig. 1) of the hand held welding torch.

Conrardy discloses “a line of sight of the optical sensor” and “tan axis of a torch tip of the welding torch” as mapped above, but is silent regarding

the optical sensor is configured to be coupled to the hand held welding torch such that a line of sight of the optical sensor is substantially parallel with an axis of the welding torch

However, Beattie discloses, in the technical field for “Remote operator viewing and measurement system for arc welding” (title, Fig. 1

    PNG
    media_image5.png
    410
    482
    media_image5.png
    Greyscale
),

the optical sensor (video camera 12; C3:14, Fig. 1) is configured to be coupled (fixed; C3:14, Fig. 1) to the hand held welding torch (the welding torch 16; C3:18-19, Fig. 1) such that a line of sight (light toward “12”  from “the point of incidence 14”; C3:15-16, Fig. 1) of the optical sensor is substantially parallel (by “optics and video cameras preferably mounted”; C5:37-38, Fig. 1) with an axis (the longitudinal body axis of “a welding torch 16”; C3:18-19) of the welding torch (a welding torch 16; C3:18-19 [including] the process parameters, such as the welding travel speed, to be sensed and adjusted while the weld is in progress; C1:31-33)

The advantage of using Beattie’s video camera 12 and light source 10 fixed on the welding torch 16 is to illuminate and observe the weld joint on the workpiece and for “the process parameters, such as the welding travel speed, to be sensed and adjusted while the weld is in progress”.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Conrardy in view of Lillquist with Beattie by replacing the remotely external location of Conrardy’s at least one digital camera from the welding torch with the close colocation of Beattie’s video camera 12 and light source 10 fixed on the welding torch 16 in order to illuminate and observe the weld joint on the workpiece and for “the process parameters, such as the welding travel speed, to be sensed and adjusted while the weld is in progress”.


Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrardy (US 2011/0117527) in view of Lillquist (US 4,711,986) and Beattie (US 6,046,431) as applied to claim 3 above, and further in view of Schroth (US 2011/0094999).

Regarding claim 28, Conrardy in view of Lillquist and Beattie discloses 
the visible pattern (Beattie: the trace of the “point of incidence 14”; C3:15-16, Fig. 1) comprises 

but Conrardy in view of Lillquist and Beattie is silent regarding
the visible pattern comprises a painted or taped pattern.

	However, Schroth discloses, in the analogous field for “APPLICATION OF SURFACE RELIEF TO SPOT WELDING ELECTRODES” (title),
the visible pattern (a durable protective mask; P9:7) comprises a painted or taped pattern (a durable protective mask; P9:7).

	The advantage of using Schroth’s durable protective mask is to show the boundary of a pattern and “form high quality welds in metal workpieces” (P5:3) around the pattern.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Conrardy in view of Lillquist and Beattie with Schroth by applying Schroth’s durable protective mask to Beattie’s trace of the “point of incidence 14” in order to show the boundary of a pattern and “form high quality welds in metal workpieces” around the pattern.


Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrardy (US 2011/0117527) in view of Lillquist (US 4,711,986) and Beattie (US 6,046,431) as applied to claim 3 above, and further in view of Findlan (US 5,653,897).

Regarding claim 29, Conrardy in view of Lillquist and Beattie is silent regarding
the mechanical linkage comprises a joint configured to maintain the fiber aligner at a constant angle.

(C9:19-21, Fig. 5
    PNG
    media_image6.png
    711
    576
    media_image6.png
    Greyscale
 ),

the mechanical linkage (the fixed optical assembly 452; C12:27-28, Fig. 12) comprises a joint (the focal point of laser 482; Figs. 12-13 wherein the focal point of the laser 482 connects the two fibers for the laser to propagate) configured to maintain the fiber aligner (an axial alignment device 476; C12:45, Fig. 13

    PNG
    media_image7.png
    597
    518
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    729
    346
    media_image8.png
    Greyscale
) at a desired angle (an inclination angle made by rotating “476”; Fig. 13)
	
The advantage of using Findlan’s axial alignment device 476 is to collimate and focus and propagate the light energy of the laser beam 482 from one fiber to another fiber.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Conrardy in view of Lillquist and Beattie with Findlan by applying Findlan’s axial alignment device 476 to Lillquist’s second prism-shaped lens 44 in order not only to collimate and focus and propagate the light energy of the laser beam 482 from one fiber to another fiber, but also to .


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrardy (US 2011/0117527) as applied to claim 4 above, and in view of Haefner (US 4,675,502).

Regarding claim 5, Conrardy discloses 
 further comprising:
the light output (Conrardy: light from “a light source 10”; C3:13, Fig. 1) from the light source (Conrardy: a light source 10; C3:13, Fig. 1) toward the surface (Conrardy: the weld joint; C3:16-17, Fig. 1); and 

the light (Conrardy: light toward “video camera 12”; C3:14, Fig. 1) reflected from the surface to the optical sensor (Conrardy: video camera 12; C3:14, Fig. 1).

Conrardy discloses the light output and the light reflected as mapped above, but is silent regarding
a first optical fiber configured to carry the light output

a second optical fiber configured to carry the light reflected

However, Haefner discloses, in the technical field for “Real time tracking control for taught path robots” (title, Fig. 2

    PNG
    media_image9.png
    290
    389
    media_image9.png
    Greyscale
), 
a first optical fiber (a laser beam from fiber optic 21 and laser source 22 and projects a structured light pattern such as a laser stripe onto the weld joint ahead of the weld puddle; C3:64-67, Fig. 2) configured to carry the light (a laser beam from fiber optic 21 and laser source 22; C3:64-65, Fig. 2) output (projects; C3:65)

a second optical fiber (a coherent fiber optic cable 23 which transmits the image of the scene to a two-dimensional television-type camera 24; C4:1-3, Fig. 2) configured to carry the light (“a laser beam”; C3:64, Fig. 2 [including] “onto the entrance of a coherent fiber optic cable 23”; C4:1-2, Fig. 2) reflected (“onto the entrance of a coherent fiber optic cable 23”; C4:1-2, Fig. 2)

	The advantage of using Haefner’s laser beam from fiber optic 21 and a coherent fiber optic cable 23 is to make use of an optimal photonic device designed for the benefit of long distance transportation of various light beams with minimal loss. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Conrardy with Haefner by replacing Conrardy’s target 98 and data capturing component 100 with Haefner’s laser source 22 having a laser beam from fiber optic 21 and a two-dimensional television-type camera 24 having a coherent fiber optic cable 23 which transmits the image of the scene in order to make use of an optimal photonic device designed for the benefit of long distance transportation of various light beams with minimal loss.


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrardy (US 2011/0117527) as applied to claim 1 above, and in view of Wascat (US 4,359,624).

Regarding claim 7, Conrardy discloses  
comprising optical sensor (Conrardy: data capturing component 100, which typically includes at least one digital camera or imaging device; P27:8-9, Fig. 1) fixedly coupled to 
 the hand held (Conrardy: manual welding; P23:3) welding torch (Conrardy: welding gun 90; P27:5, Fig. 1), 

wherein the optical sensor are configured to provide surface motion information (Conrardy: position and orientation data; P27:12-13) for determining the real-time travel speed (Conrardy: Measured parameters include travel speed; P23:9-11 wherein “Measured parameters” are measured with respect to time meaning real-time) of the hand held welding torch.

	Conrardy discloses “optical sensor” fixedly coupled to the hand held welding torch” as mapped above, but is silent regarding
multiple optical sensors fixedly coupled to different sides of the hand held welding torch

the multiple optical sensors

However, Wascat discloses, in the technical field for “Welding apparatus with automatic following of the joint to be welded” (title, Fig. 2

    PNG
    media_image10.png
    298
    364
    media_image10.png
    Greyscale
), 
multiple optical sensors (two optical sensors 18' and 18", positioned one behind the other in alignment with the torch; C9:53-55, Fig. 2) coupled to different sides (upstream of the tip from “The optical sensor 18 is positioned upstream of the tip of the welding torch 10”; C5:23-24, Fig. 2 [including]  The sensor 18 is, more precisely, fixed to a movable carriage 22 borne on a slide 24 solid with the carriage 12.; C5:29-31) of the welding torch (the welding torch 10; C5:24, Fig. 2)

the multiple optical sensors (two optical sensors 18' and 18", positioned one behind the other in alignment with the torch; C9:53-55, Fig. 1) are configured to provide surface motion information (the movement of the carriage 22 and hence of the sensor 18 is a regular alternating scanning movement over a small distance (of the order of 1 or several centimeters); C5:41-44, Fig. 1) ([including the teaching] only allowing an output pulse to be delivered if the two sensors 18' and 18" pass over the joint simultaneously; C9:56-58)

two sensors 18' and 18" pass over the joint simultaneously”. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Conrardy with Wascat by replacing Conrardy’s at least one digital camera with Wascat’s two optical sensors 18' and 18" in order to provide an additional benefit of controlling the motion of a welding torch such as “only allowing an output pulse to be delivered if the two sensors 18' and 18" pass over the joint simultaneously”.


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrardy (US 2011/0117527) in view of in view of Lillquist (US 4,711,986) as applied to claim 1 above, and further in view of Edelson (US 2011/0187859).

Regarding claim 9, Conrardy in view of Lillquist discloses
wherein the optical sensor (Conrardy: data capturing component 100, which typically includes at least one digital camera or imaging device; P27:8-9, Fig. 1) comprises a logarithmic optical sensor.

Conrardy discloses “the optical sensor” as mapped above, but Conrardy in view of Lillquist is silent regarding 
the optical sensor comprises a logarithmic optical sensor

However, Edelson discloses, in the analogous field for “The image sensor typically aimed at a site such as the site of a welding or cutting operation” (P38:9-11),
the optical sensor comprises a logarithmic optical sensor (the logarithmic image sensor to capture said analog pixel data; claim 21, lines 2-3)

(para.4, lines 1-2 and para.3, lines 1-4).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Conrardy with Edelson by replacing Conrardy’s data capturing component 100 with Edelson’s logarithmic image sensor in order to capture the wide dynamic range of light during” the “processes such as welding or metal cutting where a high energy electric arc, plasma, torch flame, laser, electron beam or other high energy source is used because of much larger range of light intensities than that of the conventional cameras.


Claims 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrardy (US 2011/0117527) in view of Lillquist (US 4,711,986) as applied to claim 5 above, and further in view of Findlan (US 5,653,897).

Regarding claim 25, Conrardy in view of Lillquist discloses 
configured to hold the first optical fiber (Haefner: a laser beam from fiber optic 21 and laser source 22 and projects a structured light pattern such as a laser stripe onto the weld joint ahead of the weld puddle; C3:64-67, Fig. 2) and second optical fiber (Haefner: a coherent fiber optic cable 23 which transmits the image of the scene to a two-dimensional television-type camera 24; C4:1-3, Fig. 2) at a desired angle (Haefner: a coherent fiber optic cable 23 which transmits the image of the scene to a two-dimensional television-type camera 24; C4:1-3, Fig. 2).

	Haefner discloses “the first optical fiber and second optical fiber” as mapped above, but Conrardy in view of Lillquist is silent regarding
a fiber aligner configured to hold the first optical fiber and second optical fiber at a desired angle

(C9:19-21, Fig. 5
    PNG
    media_image6.png
    711
    576
    media_image6.png
    Greyscale
 ),

a fiber aligner (an axial alignment device 476; C12:45, Fig. 13

    PNG
    media_image7.png
    597
    518
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    729
    346
    media_image8.png
    Greyscale
) configured to hold the first optical fiber (the rotating fiber optic cable 340; C12:46-47, Fig. 12) and second optical fiber (the fixed fiber optic cable 343; C12:46-47, Fig. 12) at a desired angle (an inclination angle made by rotating “476”; Fig. 13)
	
The advantage of using Findlan’s axial alignment device 476 is to collimate and focus and propagate the light energy of the laser beam 482 from one fiber to another fiber.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Conrardy in view of Lillquist with Findlan by applying Findlan’s axial alignment device 476 to Lillquist’s second prism-shaped lens 44 in order not only to collimate and focus 

Regarding claim 26, Conrardy in view of Lillquist and Findlan discloses 
the fiber aligner (Findlan: an axial alignment device 476; C12:45, Fig. 13) comprises a collimator (Findlan: a collimating lens assembly 462, a collimating lens 470; C12:31-35:, Fig. 13), lens (Findlan: a first beam divergence reducing lens 464, a spherical aberration reducing lens 466, a second beam divergence reducing lens 468; C12:31-35:, Fig. 13), or filter (Conrardy: a filter; P27:15) configured to maximize reflected light (Conrardy: light reflected by the column of the stand 20; P24:4, Fig. 1 emitted from “98”) collected by the second optical fiber (Findlan: the fixed fiber optic cable 343; C12:46-47, Fig. 12) and minimize direct light (Conrardy: the light produced by a welding arc; P27:21) from a welding arc (Conrardy: a welding arc; P27:21) collected by the second optical fiber.

The advantage of using Findlan’s axial alignment device 476 is to collimate and focus and propagate the light energy of the laser beam 482 from one fiber to another fiber.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Conrardy in view of Lillquist with Findlan by applying Findlan’s axial alignment device 476 to Lillquist’s second prism-shaped lens 44 in order not only to collimate and focus and propagate the light energy of the laser beam 482 from one fiber to another fiber, but also to provide the maximum light intensity of the reflected light to the light detector 30 by making the same incident angle as the reflection angle from the vertical axis.

Regarding claim 27, Conrardy in view of Lillquist and Findlan discloses 
a mechanical linkage (Findlan: the fixed optical assembly 452; C12:27-28, Fig. 12) configured to couple the fiber aligner (Findlan: an axial alignment device 476; C12:45, Fig. 13) to the hand held (Conrardy: manual welding; P23:3) welding torch (Conrardy: welding gun 90; P27:5, Fig. 1), wherein the mechanical linkage is configured to allow the fiber aligner to rotate around a torch tip (Findlan: the top-right end of “a rotating welding head 322”; C9:19-20, Fig. 5) of the hand held welding torch (Findlan: a rotating welding head 322; C9:19-20), or allow the fiber aligner to move towards or away from a torch tip of the hand held welding torch. 


Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrardy (US 2011/0117527) in view of Lillquist (US 4,711,986) and Findlan (US 5,653,897).

Regarding claim 31, Conrardy teaches    
A travel speed sensing system (exemplary embodiment, measuring torch motion and gathering process data during welding exercises using a single or multiple camera tracking system based on target image analysis; P23:1-4, Figs. 1-2, 5

    PNG
    media_image1.png
    499
    618
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    307
    485
    media_image2.png
    Greyscale
), comprising:

a hand held (manual welding; P23:3) welding torch (welding gun or torch 90 which is an actual, completely functional welding gun (as opposed to a virtual welding gun or torch); P27:1-3, Figs. 1-2 wherein a trainee; P22:6 holds and uses the “actual, completely functional welding gun”);

(data capturing component 100, which typically includes at least one digital camera or imaging device; P27:8-9, Fig. 1

    PNG
    media_image3.png
    625
    470
    media_image3.png
    Greyscale
) 
the hand held welding torch, 

wherein the optical sensor is configured to sense light (P27:18) incident (the direct path and the reflected path of the “light”; P27:18 toward “100”) on the optical sensor; and 

a light source (target 98 further including a light emitting component; P27:16) configured to output the light toward a surface (the joint surfaces of the “work-piece configurations including various joint type”; P23:6-9) in a weld area (GMAW to a range of work-piece configurations including various joint type; P23:6-9); 

(light from “a light emitting component”; P27:16) output from the light source toward the surface (the joint surfaces of the “work-piece configurations including various joint type”; P23:6-9);
a second optical fiber configured to carry the light reflected from the surface to the optical sensor data capturing component 100, which typically includes at least one digital camera or imaging device; P27:8-9, Fig. 1);
a fiber aligner configured to hold the first optical fiber and second optical fiber at a desired angle; and

a torch monitor (data capturing component 100, which typically includes at least one digital camera or imaging device; P27:8-9, Fig. 1) configured to determine, during a welding operation (a welding training exercise; P27:30-31), a real-time travel speed (Measured parameters include travel speed; P23:9-11 wherein “Measured parameters” are measured with respect to time meaning real-time) of the hand held welding torch, or a  real-time travel direction (travel angle; P23:10) of the hand held welding torch, based on the sensed light (accepts light corresponding to the predetermined wavelengths emitted by the light emitting component; P27:18-19).

	Conrardy discloses “an optical sensor” and “the hand held welding torch” as mapped above, but is silent regarding
an optical sensor coupled to the hand held welding torch

a first optical fiber configured to carry the light output from the light source toward the surface;
a second optical fiber configured to carry the light reflected from the surface to the optical sensor;
a fiber aligner configured to hold the first optical fiber and second optical fiber at a desired angle; and

	However, Lillquist discloses, in the analogous field for “lens 22 and fiber optic cable 24 physically integrated within the torch housing” (C4:55-56, Fig. 1

    PNG
    media_image4.png
    705
    593
    media_image4.png
    Greyscale
),
an optical sensor (a fiber optics cable 24 simply comprising a light detector 30, such as a silicon photodiode; C4:64-65) coupled to the hand held welding torch (a tungsten inert gas arc welding torch 10; C3:42-43, Fig. 1)

a first optical fiber (40; Fig. 1) configured to carry the light (light from “Light Source 38”; Fig. 1) output from the light source (Light Source 38; Fig. 1) toward the surface (a weld pool or puddle 18; C3:48-49);
a second optical fiber (24; Fig. 1) configured to carry the light reflected (the light reflected from the weld pool; C4:33-34) from the surface to the optical sensor;

 a fiber optics cable 24 simply comprising a light detector 30 is to “monitor an arc welding process in real-time to measure weld penetration” (Col.1, lines 9-10).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Conrardy with Lillquist by replacing Conrardy’s separate data capturing component 100 from a welding gun or torch 90 with Lillquist’s tungsten inert gas arc welding torch 10 including a fiber optics cable 24 simply comprising a light detector 30 in order to “monitor an arc welding process in real-time to measure weld penetration” (Col.1, lines 9-10).

	Conrardy discloses “the first optical fiber and second optical fiber” as mapped above, but Conrardy in view of Lillquist is silent regarding
a fiber aligner configured to hold the first optical fiber and second optical fiber at a desired angle; and

	However, Findlan discloses, in the analogous field for “a rotating welding head 322 positioned at the end of a rotating sleeve 324 and a rotating drive mechanism 325 rotating the sleeve 324.” (C9:19-21, Fig. 5
    PNG
    media_image11.png
    698
    566
    media_image11.png
    Greyscale
 ),

a fiber aligner (an axial alignment device 476; C12:45, Fig. 13

    PNG
    media_image7.png
    597
    518
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    729
    346
    media_image8.png
    Greyscale
) configured to hold the first optical fiber (the rotating fiber optic cable 340; C12:46-47, Fig. 12) and second optical fiber (the fixed fiber optic cable 343; C12:46-47, Fig. 12) at a desired angle (an inclination angle made by rotating “476”; Fig. 13); and
	
The advantage of using Findlan’s axial alignment device 476 is to collimate and focus and propagate the light energy of the laser beam 482 from one fiber to another fiber.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Conrardy in view of Haefner with Findlan by applying Findlan’s axial alignment device 476 to Haefner’s laser beam from fiber optic 21 and a coherent fiber optic cable 23 in  collimate and focus and propagate the light energy of the laser beam 482 from one fiber to another fiber.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoertenhuber (US-20120229632), Dufour (US-4859829), Corby (US-4578561), Corby (US-4491719), Case (US-4542279), HENRIKSON (US-20050029326), Erdman (US-20120020618), Ames (US-5271076), Ames (US-5157745).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GYOUNGHYUN BAE/Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761